      Case: 1:16-cr-00224-PAG Doc #: 126 Filed: 02/17/19 1 of 4. PageID #: 1968




              IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF OHIO
                        EASTERN DIVISION


UNITED STATES OF AMERICA,              )     CASE NO. 1:16-CR-00224
                                       )
              Plaintiff,               )     JUDGE GAUGHAN
                                       )
vs.                                    )
                                       )     DEFENDANT MICLAUS’
RADU MICLAUS,       et al.             )     SUPPLEMENTAL BRIEF ON
                                       )     HEARSAY/CRAWFORD ISSUES
              Defendants.              )
                                       )
                                       )
                                       )


        Now comes Defendant Radu Miclaus (the “Defendant”), by and

through counsel, and hereby respectfully submits the Defendant’s

combined brief:

        1.    In support of Defendant’s previously filed motions and

              briefs on the hearsay/Crawford issues (collectively, the

              “Hearsay/Crawford Motion”); and
        2.    In Opposition to United State’s of America’s Corrected

              Motion in Limine to Admit Out-of-Court Statements (the

              “Government’s Hearsay Motion”).

        In connection with both the Hearsay/Crawford Motion and the

Government’s Hearsay Motion, it is the Defendant’s contention that

this Court, prior to the trial in this matter, must examine a

plethora of the 2,431 exhibits identified by the Defendant to


                                   Page 1 of    4
   Case: 1:16-cr-00224-PAG Doc #: 126 Filed: 02/17/19 2 of 4. PageID #: 1969



determine (A) whether the Federal Rules of Evidence permit the

introduction of those exhibits, and event if the Federal Rules of

Evidence may permit the introduction of those exhibits, (B) whether

the Crawford Cases nevertheless excluse the introduction of those

exhibits.

     In that regard, the Defendant has sorted through the 2,431

exhibits1 provided by the Government on January 3, 2019, and has

sorted those documents into three (3) essential piles; to wit:

     1.     282 Exhibits that the Defendant do not see as having any

            hearsay/Crawford         issues       -      or    exhibits        with

            hearsay/Crawford issues to which Defendant for the time

            being Defendant has no current objection (see Exhibit A

            attached hereto); and

     2.     338 Exhibits the Defendant may agree to if there are

            various portions of the exhibits redacted or modified

            (see Exhibit B attached hereto); and

     3.     1,686      Exhibits      that     Defendant        contents        have

            hearsay/Crawford        violations    and     to   which       Defendant

            objects    in   their    entirety     (see    Exhibit      C   attached

            hereto).
     In order to expedite as much as possible the task of sorting

out the numerous hearsay/Crawford issues, counsel for the Defendant

will attempt to schedule a series of meetings to sort out the

redaction of those exhibits listed on Exhibit B.


     1
         That entire Exhibit List is attached hereto and made a
part hereof as Exhibit D.

                                  Page 2 of   4
   Case: 1:16-cr-00224-PAG Doc #: 126 Filed: 02/17/19 3 of 4. PageID #: 1970



     As   to   the   exhibits   listed     on       Exhibit   C,   the    Defendant

respectfully requests that this Court set the appropriate pretrial

hearing in order to rule on each exhibit set forth on Exhibit C.

It is expected that at this hearing the Government will attempt to

rationalize why the specific exhibit at issue is not excluded as a

hearsay/Crawford      violation     (per    the        previous     BIO    to   the

Hearsay/Crawford Motion and the Government’s Hearsay Motion), and

the Defendant will do the opposite.                 It is suggested that this

Court do this in lieu of attempting to rule on each of the exhibits

during the course of what the Government has already indicated will

be a 3-week case-in-chief presentation.

     Accordingly, after a thorough analysis of the exhibits listed

on Exhibit C, the Defendant respectfully moves that this Court

exclude all such exhibits as violating either or both the hearsay

rules an/or the Crawford Cases.            Further, in the event that the

parties cannot work out redaction and/or modification of the

exhibits listed on Exhibit B, that this Court do the same with the

relevant documents listed on Exhibit B.



                                    Respectfully submitted;
                                    LIPSON O’SHEA LEGAL GROUP

                                    /Michael J. O’Shea
                                    Michael J. O'Shea, Esq. (0039330)
                                    michael@lipsonoshea.com
                                    Hoyt Block Building - Suite 110
                                    700 West St. Clair Avenue
                                    Cleveland, Ohio 44113
                                    (216) 241-0011 - Cleveland office
                                    (440) 356-2700 - Rocky River office
                                    (440-331-5401 - fax
                                    Attorney for the Defendant

                                Page 3 of       4
   Case: 1:16-cr-00224-PAG Doc #: 126 Filed: 02/17/19 4 of 4. PageID #: 1971




                          PROOF OF SERVICE
     I hereby certify that a true copy of the foregoing has been
filed electronically.    Notice of this filing will be sent by
operation of the Court’s electronic filing system to all parties
indicated on the electronic record.    All other parties will be
served by regular U.S. Mail.     Parties may access this filing
through the Court’s electronic system.


                                    S/Michael J. O’Shea
                                    Michael J. O’Shea




                                Page 4 of    4
